Citation Nr: 1811442	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an amount in excess of $1939.00 for reimbursement of service-connected burial expenses.


REPRESENTATION

The appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974, and he died in October 2012.  The appellant was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge.  

In November 2015, the Board issued a decision denying the appellant's claim for legal recognition as the Veteran's surviving spouse for the purposes of entitlement to VA Dependency and Indemnity Compensation (DIC) benefits and remanding the appellant's claim seeking burial expenses in excess of those awarded.  Thereafter, the appellant appealed the Board's denial of her claim seeking recognition as the Veteran's surviving spouse for the purposes of entitlement to DIC benefits to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court affirmed the Board's denial.  

The appellant's claim seeking greater burial benefits has now been returned to the Board for further consideration.  



FINDING OF FACT

The appellant reported incurring expenses of $1939.00, and no more, for the Veteran's burial, and she was reimbursed for the entirety of those expenses.  


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits in excess of $1939.00 have not been met. 38 U.S.C.A. §§ 2307, 5107 (2012); 38 C.F.R. § 3.1600 (2013); 38 C.F.R. § 3.1704 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

During the pendency of this appeal, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since March 18, 2013, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  Indeed, in the interest of due process, the Board remanded the appellant's burial benefits claim to allow the RO to consider these more recently implemented regulations.  

However, under both the old and new regulations, the appellant, as the individual who bore the burial costs associated with the service-connected death of the Veteran, is entitled to reimbursement of those expenses.  Moreover, under both the old and new regulations, those expenses, which will not be reimbursed beyond $2,000.00, are only awarded as reimbursement for expenses actually incurred.  38 C.F.R. § 3.1600 (2013); 38 C.F.R. § 3.1704 (2017).  See also 38 U.S.C. § 2307.

Here, the appellant's burial benefit application reflects her report that she incurred expenses of $1939.00, and no more, for the Veteran's burial.  Nevertheless, she seeks "the full benefit" of $2,000.00, although she does not contend, and has submitted no evidence reflecting that she incurred an additional $61.00 in burial expenses.  

Given the lack of evidence that the appellant incurred expenses beyond her reported $1939.00, for which she has been fully reimbursed, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b).  Therefore, additional burial benefits are not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Reimbursement for an amount in excess of $1939.00 for service-connected burial expenses is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


